Name: Commission Regulation (EC) No 206/97 of 3 February 1997 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands
 Type: Regulation
 Subject Matter: international trade;  trade;  processed agricultural produce;  cooperation policy;  regions of EU Member States
 Date Published: nan

 No L 33/6 I EN Official Journal of the European Communities 4. 2. 97 COMMISSION REGULATION (EC) No 206/97 of 3 February 1997 amending Regulation (EC) No 3163/93 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Commission Regulation (EC) No 3163/93 (4) is hereby replaced by the following: * 1 . With a view to the application of Articles 2 and 3 of Regulation (EEC) No 2019/93, the quantities of milk products in the forecast supply balance for the smaller Aegean islands that are eligible for Com ­ munity aid are as follows for 1997: (tonnes) Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas, with a view to applying the provisions of Articles 2 and 3 of Regulation (EEC) No 2019/93 in the milk products sector, Commission Regulation (EC) No 3004/94 (3) establishes the annual forecast supply balance for milk products for the islands concerned for 1995; whereas, on the basis of information supplied concerning the islands' requirements, the forecast supply balance for 1997 should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, CN code Product List of islands Quantities  1997 ex 0403 10 Yoghurt Group A Group B 300 600' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 248 , 14. 10 . 1995, p . 39 . 3 OJ No L 317, 10 . 12 . 1994, p. 6. (4) OJ No L 283, 18 . 11 . 1993, p . 18 .